Barrows, J.
The defendant takes exceptions to the overruling of his motion to dismiss, and to the allowance of an amendment of the plaintiff’s writ, and, without any further proceedings to put the case in condition for final disposition, brings his exceptions to the law court, asking us to pass upon questions which may never be even in his own estimation of any importance to him.
Exceptions to interlocutory orders and rulings, while they must be filed at the term when the proceedings complained of are had, should remain in the court where the action is pending, until it is ready for final disposition, and come here, if at all, at the same time with other exceptions raised at the trial, if any, or when the case is in such a position that an adjudication upon them is necessary for a final determination of the rights of the parties. Otherwise they are liable to be regarded as prematurely presented, and to be dismissed. Daggett v. Chase, 29 Maine, 356; Witherel v. Randall, 30 Maine, 168; Abbott v. Knowlton, 31 Maine, 77.
The case shows that the action was one in which an arrest was' allowable under R. S., c. 113, § 1; and there was no foundation for the motion to dismiss except the alleged want of form in the writ.
If an amendment be regarded as needful, so as to put the writ in the form spoken of in R. S., c. 81, § 2, it was amendable under c. 82, § 9, in the discretion of the presiding judge; and with or without terms. Bolster v. China, 67 Maine, 551. To this exercise of the judge’s discretionary power, exceptions do not lie. Clapp v. Balch, 3 Maine, 219; Cummings v. Buckfield, B. R. R. 35 Maine, 478; Achorn v. Matthews, 38 Maine, 173.

^Exceptions overruled.

Appleton, C. J., Daneorth, Peters and Symonds, JJ., concurred,